           Case 5:21-cv-03151-SAC Document 6 Filed 09/10/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

MARCUS SHAMILLYON JACKSON,

                Plaintiff,

                v.                                               CASE NO. 21-3151-SAC

CITY OF SHAWNEE, KANSAS, et al.,

                Defendants.

                                  MEMORANDUM AND ORDER

        Plaintiff brings this pro se civil rights complaint under 42 U.S.C. § 1983. At the time of

filing, Plaintiff was housed at the Leavenworth Detention Center in Leavenworth, Kansas. The

Court granted Plaintiff leave to proceed in forma pauperis. On August 4, 2021, the Court entered

a Memorandum and Order to Show Cause (Doc. 5) (“MOSC”) granting Plaintiff until

September 7, 2021, in which to show good cause why his Complaint should not be dismissed for

the reasons set forth in the MOSC or to file an amended complaint to cure the deficiencies.

Plaintiff has failed to respond by the Court’s deadline.

        The Court set forth Plaintiff’s allegations and claims in detail in the MOSC. The Court

found that Plaintiff’s Complaint was subject to dismissal for failure to state a claim based on

multiple deficiencies, including: Plaintiff’s claims are barred by Heck v. Humphrey, 512 U.S. 477

(1994); Plaintiff fails to allege specific facts showing a city policy or custom which deprived him

of his constitutional rights; Plaintiff failed to allege facts showing that his constitutional rights

have been violated because of a county policy or custom; Plaintiff failed to adequately allege

sufficient personal involvement by various defendants; and Plaintiff’s claims of retaliation include

only conclusory allegations and fail to allege specific facts showing retaliation. The Court found

that based on these deficiencies, “this action is subject to dismissal in its entirety for failure to state

                                                    1
           Case 5:21-cv-03151-SAC Document 6 Filed 09/10/21 Page 2 of 2




a claim upon which relief can be granted.” (Doc. 5, at 15.)

         The Court’s MOSC provided that “[t]he failure to file a timely response or amended

complaint may result in the dismissal of this matter without prior notice to Plaintiff.” (Doc. 5, at

1.) Plaintiff has failed to respond by the Court’s deadline and has failed to show good cause why

this matter should not be dismissed for failure to state a claim.

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated September 10, 2021, in Topeka, Kansas.

                                               S/ Sam A. Crow
                                               SAM A. CROW
                                               SENIOR U. S. DISTRICT JUDGE




                                                  2
